Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “performing, via the meaning search subsystem, an elastic beam-width cognitive construction grammar (CCG) form-based search to compare the set of search key meaning representations of the utterance meaning model to the sample meaning representations of the search space and select a set of contender matching meaning representations; performing, via the meaning search subsystem, an elastic beam-width intra-artifact search to compare the set of contender matching meaning representations to sample meaning representations of the search space and select a final set of matching meaning representations; and86SERV:0927 extracting, via the meaning search subsystem, intents, entities, or a combination thereof, of the user utterance from the final set of matching meaning representations” of claim 1, “performing an elastic beam-width cognitive construction grammar (CCG) form- based search to compare the set of search key meaning representations of the utterance meaning model to sample meaning representations of a search space and select a set of contender matching meaning representations; 91SERV:0927 performing an elastic beam-width intra-artifact search to compare the set of contender matching meaning representations to sample meaning representations of the search space and select a final set of matching meaning representations; and extracting intents, entities, or a combination thereof, of the user utterance from the final set of matching meaning representations” of claim 8, and “ perform an elastic beam-width cognitive construction grammar (CCG) form- based search to compare the set of search key meaning representations of the utterance meaning model to the sample meaning representations of the search space and select a set of contender matching meaning representations; perform an elastic beam-width intra-artifact search to compare the set of contender matching meaning representations to sample meaning representations of the search space and select a final set of matching meaning representations; and extract intents, entities, or a combination thereof, of the user utterance from the final set of matching meaning representations” of claim 18.

Related Art
Duong et al (US Publication No.: 20210073465) discloses semantic parser of a dialog system comprising a coarse semantic parser and a fine semantic parser. The coarse semantic parser determines an intermediate logical form for the utterance and the fine semantic parser is applied to the intermediate logical form to determine a logical form for the utterance. The logical form is a syntactic expression of the utterance according to an established grammar and the logical form includes one or more parameters of the one or more intents. Such fails to disclose the recited limitations as indicated above.
 

Jolley (US Publication No.: 20170242886) discloses an intent system comprising a system for semantics to derive the meaning from the structure of the user utterance, user statement and/or user query. Such fails to disclose the recited limitations as indicated above.

Awadallah et al (US Patent No.: 10664662) discloses estimating semantic match of a first sentence to a second sentence comprising comparing selected representation in the first hierarchy to each of plurality of representations in second hierarchy and outputting the match. Such fails to disclose the recited limitations as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655